DETAILED ACTION
Claims 1-20 are pending.
The office acknowledges the following papers:
Claims, specification, and remarks filed on 11/4/2022,
IDS filed on 9/8/2022.

	Withdrawn objections and rejections
The specification objection has been withdrawn due to amendment.

New Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-11, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Krishnamurthy et al. (U.S. 2011/0145318), in view of Hoppert et al. (U.S. 2019/0197654), in view of LI et al. (U.S. 2020/0174838).
As per claim 1:
Krishnamurthy disclosed a method for deploying workflows, the method comprising: 
obtaining, by a registration manager associated with accelerator pools, a first request from a client to perform a portion of a first workflow using accelerators (Krishnamurthy: Figures 1, 2A-B, and 4 elements 100-120, 200, 220, 406, paragraphs 24, 27-28, and 41-42)(The client sends a user request to perform an accelerated job (i.e. workflow). The server (i.e. registration manager) receives and provides the client with a compute token indicating accelerator IDs allocated for the request. The server allocates accelerator IDs, which are grouped into accelerator types (i.e. accelerator pools) in the mapping table.); 
identifying a minimum quantity and a maximum quantity of accelerators associated with the first request (Krishnamurthy: Figures 1, 2A, and 4 elements 100, 120, 200, 406, paragraphs 24, 27, and 41-42)(The client sends a user request to perform an accelerated job (i.e. workflow). The server (i.e. registration manager) receives the request, which includes a minimum and maximum number of accelerators.); 
identifying an accelerator pool of the accelerator pools to perform the portion of the first workflow based on the minimum quantity and the maximum quantity of accelerators (Krishnamurthy: Figures 1, 2A, and 3-4 elements 100-120, 200, 300, 406, paragraphs 24, 27, 30, and 41-42)(The client sends a user request to perform an accelerated job (i.e. workflow). The server (i.e. registration manager) receives and provides the client with a compute token indicating accelerator IDs allocated for the request. The server allocates accelerator IDs based on the requested minimum and maximum number of accelerators.); 
establishing a connection between the client and the accelerators of the accelerator pool to perform the portion of the first workflow (Krishnamurthy: Figures 1 and 4 elements 110-120 and 412, paragraphs 24-25 and 43)(The client sends the compute token to the accelerator IDs for execution of the job.); and 
initiating performance of the portion of the first workflow (Krishnamurthy: Figures 1 and 4 elements 110-120 and 412, paragraphs 24-25 and 43)(The client sends the compute token to the accelerator IDs for execution of the job. The job is executed by the accelerators using at least the minimum number of accelerators requested by the job.).
Krishnamurthy failed to teach wherein the accelerator pool comprises at least the maximum quantity of accelerators, wherein the portion of the first workflow is dynamically performed using a quantity of accelerators that fluctuates between the minimum quantity of accelerators and the maximum quantity of accelerators.
However, Hoppert combined with Krishnamurthy disclosed wherein the accelerator pool comprises at least the maximum quantity of accelerators (Hoppert: Figures 3 and 4A-B elements 302 and 312, paragraphs 41-42 and 48-50)(Krishnamurthy: Figures 1, 2A, and 3-4 elements 100-120, 200, 300, 406, paragraphs 24, 27, 30, and 41-42)(Hoppert disclosed receiving GPU partition requests for minimum, maximum, and preferred GPU resources. Hoppert sends a fulfillment notification indicating that the minimum, maximum, and preferred GPU resources are fulfilled. Krishnamurthy disclosed server allocates accelerator IDs based on the requested minimum and maximum number of accelerators. The combination allows for Krishnamurthy to allocate the maximum number of requested accelerators for the received request.).
The advantage of allocating a maximum number of requested accelerators for a job request is that the job will be executed faster. Thus, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement allocating the maximum number of requested accelerators in Krishnamurthy for the advantage of increased job performance.
Krishnamurthy and Hoppert failed to teach wherein the portion of the first workflow is dynamically performed using a quantity of accelerators that fluctuates between the minimum quantity of accelerators and the maximum quantity of accelerators.
However, LI combined with Krishnamurthy and Hoppert disclosed wherein the portion of the first workflow is dynamically performed using a quantity of accelerators that fluctuates between the minimum quantity of accelerators and the maximum quantity of accelerators (LI: Figures 4-5 elements 416 and 518, paragraphs 11, 66, 68, 76-77, and 89)(Krishnamurthy: Figures 1 and 4 elements 110-120 and 412, paragraphs 24-25 and 43)(LI disclosed an accelerator auto-scaler to dynamically increase/decrease the number of accelerators during workload execution. Krishnamurthy disclosed allocating a client request a compute token with accelerator IDs for execution of the job. The combination allows for dynamically increasing/decreasing the number of accelerators during job executions in Krishnamurthy.).
The advantage of dynamic accelerator allocations for job execution is that accelerators can be better allocated to workloads that need resources for execution (LI: Paragraph 11). Thus, it would have been obvious to one of ordinary skill in the art to implement the dynamic auto-scaling of accelerators of LI within the processing system of Krishnamurthy for the above advantage.
As per claim 2:
Krishnamurthy, Hoppert, and LI disclosed the method of claim 1, wherein an accelerator of the accelerators is a graphics processing unit (Krishnamurthy: Figure 1 element 112, paragraph 24).
As per claim 3:
Krishnamurthy, Hoppert, and LI disclosed the method of claim 1, wherein establishing a connection between the client and the accelerators comprises virtualizing the accelerators of the accelerator pool to obtain virtual accelerators (Hoppert: Figures 1 and 3 elements 110, 116-118, and 310, paragraphs 17, 26, 29-30, and 43)(Krishnamurthy: Figure 1 element 112, paragraph 24)(Hoppert disclosed virtualizing GPUs by partitioning GPU resources as executable virtual machines. The combination allows for virtualization of the accelerators of Krishnamurthy.).
The advantage of virtualization of physical device resources is that the resources can be better shared and allocated among multiple requesters. Thus, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement virtualization of the accelerators in Krishnamurthy for the above advantage.
As per claim 4:
Krishnamurthy, Hoppert, and LI disclosed the method of claim 3, wherein the minimum quantity of accelerators specifies a minimum number of logical accelerators required to perform the portion of the first workflow (Krishnamurthy: Figures 1, 2A, and 4 elements 100, 120, 200, 406, paragraphs 24, 27, and 41-42)(The client sends a user request to perform an accelerated job (i.e. workflow). The server (i.e. registration manager) receives the request, which includes a minimum and maximum number of accelerators. The minimum number of accelerators in the request is based on the minimum number of accelerators needed/desired for the job.).
As per claim 8:
Claim 8 essentially recites the same limitations of claim 1. Therefore, claim 8 is rejected for the same reasons as claim 1.
As per claim 9:
The additional limitation(s) of claim 9 basically recite the additional limitation(s) of claim 2. Therefore, claim 9 is rejected for the same reason(s) as claim 2.
As per claim 10:
The additional limitation(s) of claim 10 basically recite the additional limitation(s) of claim 3. Therefore, claim 10 is rejected for the same reason(s) as claim 3.
As per claim 11:
The additional limitation(s) of claim 11 basically recite the additional limitation(s) of claim 4. Therefore, claim 11 is rejected for the same reason(s) as claim 4.
As per claim 15:
Claim 15 essentially recites the same limitations of claim 1. Therefore, claim 15 is rejected for the same reasons as claim 1.
As per claim 16:
The additional limitation(s) of claim 16 basically recite the additional limitation(s) of claim 2. Therefore, claim 16 is rejected for the same reason(s) as claim 2.
As per claim 17:
The additional limitation(s) of claim 17 basically recite the additional limitation(s) of claim 3. Therefore, claim 17 is rejected for the same reason(s) as claim 3.
As per claim 18:
The additional limitation(s) of claim 18 basically recite the additional limitation(s) of claim 4. Therefore, claim 18 is rejected for the same reason(s) as claim 4.

Claims 5-7, 12-14, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Krishnamurthy et al. (U.S. 2011/0145318), in view of Hoppert et al. (U.S. 2019/0197654), in view of LI et al. (U.S. 2020/0174838), further in view of Ashkar et al. (U.S. 2021/0064405).
As per claim 5:
Krishnamurthy, Hoppert, and LI disclosed the method of claim 4.
Krishnamurthy, Hoppert, and LI failed to teach wherein the minimum quantity of logical accelerators comprises a time-sliced portion of the virtual accelerators.
However, Ashkar combined with Krishnamurthy, Hoppert, and LI disclosed wherein the minimum quantity of logical accelerators comprises a time-sliced portion of the virtual accelerators (Ashkar: Figure 1 elements 106, 114, and 118, paragraphs 6-7, 11, and 14-15)(Hoppert: Figure 1 elements 110 and 116-118, paragraphs 26 and 29-30)(Krishnamurthy: Figures 1 and 4 elements 110-120 and 412, paragraphs 24-25 and 43)(Ashkar disclosed a GPU scheduler that manages time slices of virtual machines on a GPU. Krishnamurthy disclosed sending compute tokens to the accelerator IDs for execution of the job. Krishnamurthy disclosed executing jobs using at least the minimum number of requested accelerators. The combination allows for creating virtual machines with time slices on accelerators in Krishnamurthy.).
The advantage of implementing time slices for virtual machines is that portions of time can be allocated to virtual machines for execution of tasks. Thus, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement time slices for virtual machines operating on the accelerators of Krishnamurthy for the above advantage.
As per claim 6:
Krishnamurthy, Hoppert, LI, and Ashkar disclosed the method of claim 5, wherein the portion of the first workflow is performed using the maximum quantity of accelerators (Hoppert: Figures 3 and 4A-B elements 302 and 312, paragraphs 41-42 and 48-50)(Krishnamurthy: Figures 1, 2A, and 3-4 elements 100-120, 200, 300, 406, paragraphs 24, 27, 30, and 41-42)(The combination allows for Krishnamurthy to allocate the maximum number of requested accelerators for the received request. Allocating the job with the maximum number of requested accelerators allows for execution of the job using the maximum number of allocated accelerators.).
As per claim 7:
Krishnamurthy, Hoppert, LI, and Ashkar disclosed the method of claim 6, wherein dynamically performing the portion of the first workload comprises: 
after initiating the performance of the portion of the first workflow: 
obtaining, by the registration manager, a second request from the client to perform a portion of a second workflow using accelerators (Krishnamurthy: Figures 1, 2A-C, and 4 elements 100-120, 200, 220, 406, paragraphs 24, 27-29, and 41-42)(The client sends a user request to perform an accelerated job (i.e. workflow). The server (i.e. registration manager) receives and provides the client with a compute token indicating accelerator IDs allocated for the request. The server allocates accelerator IDs, which are grouped into accelerator types (i.e. accelerator pools) in the mapping table. Multiple client jobs are submitted over time.);
identifying a second minimum quantity and a second maximum quantity of accelerators associated with the second request (Krishnamurthy: Figures 1, 2A, 2C, and 4 elements 100, 120, 200, 406, paragraphs 24, 27, 29, and 41-42)(Clients send user requests to perform an accelerated job (i.e. workflow). The server (i.e. registration manager) receives the request, which includes a minimum and maximum number of accelerators.);
identifying the accelerator pool to perform the portion of the second workflow based on the second minimum quantity and the second maximum quantity of accelerators (Krishnamurthy: Figures 1, 2A, 2C, and 3-4 elements 100-120, 200, 300, 406, paragraphs 24, 27, 29-30, and 41-42)(Client send user requests to perform an accelerated job (i.e. workflow). The server (i.e. registration manager) receives and provides the client with a compute token indicating accelerator IDs allocated for the request. The server allocates accelerator IDs based on the requested minimum and maximum number of accelerators.), wherein the accelerator pool comprises at least the second maximum quantity of accelerators (Hoppert: Figures 3 and 4A-B elements 302 and 312, paragraphs 41-42 and 48-50)(Krishnamurthy: Figures 1, 2A, and 3-4 elements 100-120, 200, 300, 406, paragraphs 24, 27, 30, and 41-42)(The combination allows for Krishnamurthy to allocate the maximum number of requested accelerators for the received request.);
making a determination that the accelerators of the accelerator pool perform the portion of the first workflow (Ashkar: Figure 1 elements 106, 114, and 118, paragraphs 6-7, 11, and 14-15)(Hoppert: Figures 1 and 3 elements 110, 116-118, and 310, paragraphs 17, 26, 29-30, and 43)(Krishnamurthy: Figure 1 element 112, paragraph 24)(Ashkar disclosed a GPU scheduler allocating time slices for VMs on a GPU. Hoppert disclosed virtualizing GPUs by partitioning GPU resources as executable virtual machines. The combination allows for virtualization of the accelerators of Krishnamurthy. A determination is made upon allocating a VM if another VM exists on the physical resource via the GPU scheduler.);
in response to the determination: 
reducing a first time-sliced portion of the virtual accelerators associated with the performance of the portion of the first workflow, wherein the first time-sliced portion of the virtual accelerators results in a quantity of logical accelerators that perform the portion of the second workflow that is no less than the minimum quantity of virtual accelerators associated with the first request (Ashkar: Figure 1 elements 106, 114, and 118, paragraphs 6-7, 11, and 14-15)(Krishnamurthy: Figures 1 and 4 elements 110-120 and 412, paragraphs 24-25 and 43)(Ashkar disclosed a GPU scheduler that manages time slices of virtual machines on a GPU. Krishnamurthy disclosed sending compute tokens to the accelerator IDs for execution of the job. Krishnamurthy disclosed executing jobs using at least the minimum number of requested accelerators. The combination allows for creating virtual machines with time slices on accelerators in Krishnamurthy. It would have been obvious to one of ordinary skill in the art that the first VM created on a GPU accelerator would be allocated a 100% time slice for the advantage of increased performance. It also would have been obvious to one of ordinary skill in the art that upon allocating a second VM on the GPU, the GPU scheduler reduces the 100% time slice of the first VM for the advantage of allocating execution cycles to the second VM. The combination allows for the GPU scheduler to allocate time cycles based on the required minimum number of accelerators for job requests.); 
generating a second time-sliced portion of the virtual accelerators associated with the performance of the portion of the second workflow, wherein the second time-sliced portion of the virtual accelerators results in a quantity of logical accelerators that perform the portion of the second workflow that is no less than the second minimum quantity of virtual accelerators associated with the second request (Ashkar: Figure 1 elements 106, 114, and 118, paragraphs 6-7, 11, and 14-15)(Krishnamurthy: Figures 1 and 4 elements 110-120 and 412, paragraphs 24-25 and 43)(Ashkar disclosed a GPU scheduler that manages time slices of virtual machines on a GPU. Krishnamurthy disclosed sending compute tokens to the accelerator IDs for execution of the job. Krishnamurthy disclosed executing jobs using at least the minimum number of requested accelerators. The combination allows for creating virtual machines with time slices on accelerators in Krishnamurthy. It would have been obvious to one of ordinary skill in the art that the first VM created on a GPU accelerator would be allocated a 100% time slice for the advantage of increased performance. It also would have been obvious to one of ordinary skill in the art that upon allocating a second VM on the GPU, the GPU scheduler reduces the 100% time slice of the first VM for the advantage of allocating execution cycles to the second VM. The combination allows for the GPU scheduler to allocate time cycles based on the required minimum number of accelerators for first and second job requests.); and 
initiating performance of the portion of the second workflow; wherein the portion of the second workflow is performed using the second time-sliced portion of the virtual accelerators (Ashkar: Figure 1 elements 106, 114, and 118, paragraphs 6-7, 11, and 14-15)(Krishnamurthy: Figures 1 and 4 elements 110-120 and 412, paragraphs 24-25 and 43)(Ashkar disclosed a GPU scheduler that manages time slices of virtual machines on a GPU. Krishnamurthy disclosed that clients send the compute token to the accelerator IDs for execution of the job. Jobs are executed by the accelerators using at least the minimum number of accelerators requested by the job. The combination allocates a time slice on a GPU for a newly created VM to execute the second job.).
As per claim 12:
The additional limitation(s) of claim 12 basically recite the additional limitation(s) of claim 5. Therefore, claim 12 is rejected for the same reason(s) as claim 5.
As per claim 13:
The additional limitation(s) of claim 13 basically recite the additional limitation(s) of claim 6. Therefore, claim 13 is rejected for the same reason(s) as claim 6.
As per claim 14:
The additional limitation(s) of claim 14 basically recite the additional limitation(s) of claim 7. Therefore, claim 14 is rejected for the same reason(s) as claim 7.
As per claim 19:
The additional limitation(s) of claim 19 basically recite the additional limitation(s) of claim 5. Therefore, claim 19 is rejected for the same reason(s) as claim 5.
As per claim 20:
The additional limitation(s) of claim 20 basically recite the additional limitation(s) of claim 6. Therefore, claim 20 is rejected for the same reason(s) as claim 6.

Response to Arguments
The arguments presented by Applicant in the response, received on 11/4/2022 are considered persuasive.
Applicant argues for claims 1, 8, and 15:
“Starting with Krishnamurthy, Krishnamurthy discloses that "in response to receiving the job and the priorities, the client specifies the desired requirements for accelerators for the job." See Krishnamurthy at para. [0041]. Krishnamurthy further discloses "the client specifies based on ... one or more of a minimum number of accelerators needed/desired, a maximum number of accelerators needed/desired, and an average number of accelerators needed/desired." Id. Krishnamurthy finally discloses "[i]n response to providing this information to the server, the server provides the client with a compute token . . . [which] grants permission to the client to submit a request (e.g., a job or task) on a particular accelerator." Id. at para. [0042]. 
However, Applicant respectfully asserts that Krishnamurthy is silent with regard to "wherein the portion of the first workflow is dynamically performed using a quantity of accelerators that fluctuates between the minimum quantity of accelerators and the maximum quantity of accelerators," as is required by the above-referenced limitation of the amended independent claims. Krishnamurthy discloses generating a single compute token to statically perform a job on an accelerator based on a required minimum accelerators, a required maximum accelerators, and/or a required average accelerators (i.e., select a single number of accelerators that satisfy the aforementioned requirements to perform the job), but does not include any discussion regarding dynamically performing a job using a quantity of accelerators that fluctuates between the minimum quantity of accelerators and the maximum quantity of accelerators. 
Turning to Hoppert, Applicant respectfully asserts that Hoppert fails to supply that which Krishnamurthy lacks. More specifically, Applicant respectfully asserts that Hoppert is also silent with regard to "wherein the portion of the first workflow is dynamically performed using a quantity of accelerators that fluctuates between the minimum quantity of accelerators and the maximum quantity of accelerators," as is required by the above-referenced limitation of the amended independent claims. In fact, Hoppert does not include any discussion regarding dynamically performing a job using a quantity of accelerators that fluctuates between the minimum quantity of accelerators and the maximum quantity of accelerators.”
  
This argument is found to be persuasive for the following reason. The examiner agrees that the combination of Krishnamurthy and Hoppert failed to teach the newly claimed limitations. However, a new ground of rejection has been given due to the amendment.
Applicant argues for claims 1, 8, and 15:
“However, Ashkar is silent with regard to "wherein the portion of the first workflow is dynamically performed using a quantity of accelerators that fluctuates between the minimum quantity of accelerators and the maximum quantity of accelerators," as is required by the above- referenced limitation of the amended independent claims. Ashkar discloses adjusting time slices for VMs based on statistics derived from previous executions of the VMs, but those statistics do not include a minimum quantity of accelerators and a maximum quantity of accelerators associated with a VM. In fact, Ashkar does not include any discussion regarding dynamically performing a job using a quantity of accelerators that fluctuates between the minimum quantity of accelerators and the maximum quantity of accelerators as is required by the above-referenced limitation of the amended independent claims.”
  
This argument is found to be persuasive for the following reason. The examiner agrees that the combination of Krishnamurthy, Hoppert, and Ashkar failed to teach the newly claimed limitations. However, a new ground of rejection has been given due to the amendment.

	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The following is text cited from 37 CFR 1.111(c): In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A. PETRANEK whose telephone number is (571)272-5988.  The examiner can normally be reached on M-F 8:00-4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACOB PETRANEK/Primary Examiner, Art Unit 2183